Citation Nr: 0019239	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  98-14 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code. 


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
September 1981.  Her claim comes before the Board of 
Veterans' Appeals (Board) on appeal from a May June 1998 
determination of the Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Counseling (VR&C) division of 
Regional Office (RO) in Philadelphia, Pennsylvania.

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in August 1997, the veteran appears to have raised the issues 
of entitlement to an increased rating for a low back 
disability and entitlement to service connection for 
headaches.  As these matters have not been procedurally 
developed for appellate review, the Board refers them back to 
the RO for appropriate action.


FINDINGS OF FACT

1.  An Individualized Written Rehabilitation Plan (IWRP) was 
developed which authorized training, counseling, support and 
employment assistance toward an Associate's degree in 
business management to attain the goal of obtaining 
employment in a managerial trainee position. 

2.  A VA counseling psychologist denied the veteran's request 
for additional training to include a Bachelor's degree in 
business administration. 

3.  Since earning an Associate's degree in business 
management, the veteran has declined VA employment assistance 
services.  

4.  The veteran has not demonstrated that a bachelor's degree 
is necessary to offset a disadvantage due to her disability 
or to enable her to obtain suitable employment. 


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3101 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 21.70, 21.72, 21.78, 21.82, 21.94 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a May 1994 Counseling Record-Narrative Report, it was 
noted that the veteran was seeking Chapter 31 benefits based 
on her service-connected low back disability, rated as 10 
percent disabling.  The veteran's work history was reviewed.  
The veteran stated that she ran her own construction company 
from 1981 to 1986 and worked as a mail handler for the U.S. 
Postal Service from 1986 to 1992.  She indicated that she 
resigned from her job at the Post Office to relocate because 
of a substance abuse problem.  The counseling psychologist 
determined that the veteran's service-connected low back 
disability had not caused substantial periods of unemployment 
or an unstable work history.  The veteran took exception with 
that conclusion.  Therefore, the counseling psychologist 
provided the veteran an opportunity to present evidence that 
her service-connected low back disability caused substantial 
periods of unemployment or an unstable work history.   

A September 1994 Counseling Record-Narrative Report notes 
that the veteran's private physician had indicated that the 
veteran's back problems could certainly have been the reason 
for her unstable employment since February 1993.  Based on 
that opinion, the counseling psychologist determined that the 
veteran had a serious handicap.  The report went on to note 
that the veteran expressed an interest in computer 
electronics repair and/or computer information data 
processing work.  The counseling psychologist explained to 
the veteran that both vocations required developed math 
skills, but that test results showed her to be at a sixth-
grade math level.  As a result, an initial plan was developed 
without a specific vocational goal.  An IWRP was drafted with 
a program goal of rehabilitation potential and development on 
the basis for vocational training.  In particular, the 
veteran was to attend Pennsylvania College of Technology 
where she was to upgrade her academic skills and complete 
developmental course work in mathematics, English and 
reading.  The veteran was to attend all classes and maintain 
a minimum grade point average (GPA) of 2.00.  

A subsequent Counseling Record-Narrative Report notes that 
the IWRP was updated.  Preliminary approval was given for the 
goal of earning an Associate's (AAS) degree in business 
management at the Pennsylvania College of Technology with the 
understanding that final approval was contingent on her 
current semester grades.  It was noted that the veteran had 
been enrolled at that institution since January 1995 and was 
currently in her second semester.  The vocational 
rehabilitation goal was revised to securing employment in a 
managerial trainee position upon completion of the AAS degree 
program.  The veteran agreed to this goal. 

In June 1998, the veteran requested VA funding for a 
Bachelor's degree in business management.  A Counseling 
Record-Narrative Report dated at that time reflects that the 
veteran was awarded an AAS degree in business management in 
May 1998 with a cumulative GPA of 2.10.  The vocational 
rehabilitation counselor noted that the IWRP listed 
objectives of obtaining an AAS degree in business management 
and securing employment as a management trainee.  It was thus 
noted that the veteran was requesting a revision of the long-
term goal, as there was no approval for the requested 
bachelor's degree.  The counselor indicated that the current 
IWRP would be followed, and that the veteran would be 
referred to NESCO Disability Consultants for job placement 
assistance. 

A June 1998 letter notified the veteran of the vocational 
rehabilitation counselor's denial of her request for 
additional training to include a bachelor's degree.  The 
veteran submitted a notice of disagreement in July 1998, 
stating that she had been attending Penn College and 
requested VA funding to continue her education there.  She 
argued that her chances of securing a higher paying job were 
greater with a Bachelor's degree in business administration.  
She maintained that she had a strong GPA and increased her 
grade in one subject to an "A."  In her VA Form 9 (Appeal 
to Board of Veterans' Appeals), dated in September 1998, the 
veteran reiterated that a bachelor's degree would provide 
more opportunities in the field of business management and 
offer greater financial stability.  

The VA vocational rehabilitation counselor contacted the 
veteran in June 1999 to discuss Chapter 31 benefits.  In a 
report from that conversation, the counselor indicated that 
the veteran had requested a change in the intermediate 
objective as opposed to the long-range goal, and that a new 
statement of the case should be issued with citation to 
38 C.F.R. § 21.94(c), which pertains to changing intermediate 
objectives or services when such change is necessary to carry 
out the statement of the long-range goals.  That veteran 
continued to maintain that she could not find employment 
without a bachelor's degree.  She explained that she took out 
a student loan and was currently working toward a bachelor's 
degree.  She explained that she took a break last semester 
but was currently enrolled full time and doing well.  The 
counselor explained that she would need to maintain a "C" 
average in all her courses for further VA assistance.  She 
reiterated that she was doing well.  However, the counselor 
related that personnel from Penn College indicated that the 
veteran was not doing as well as she had led him to believe.  
The counselor then requested that the veteran provide a 
transcript.

In June 1999, the veteran submitted a copy of her official 
transcript.  The grades listed for the Spring 1999 semester 
were three "C"s and a "W" (withdrawal), for a GPA of 2.33.  
In a June 1999 letter, however, the VA vocational 
rehabilitation and counseling officer informed the veteran 
that he could not accept that copy, as it was obvious that 
the Spring semester grades and GPA had been altered.  The 
veteran was then told that no further decision could be made 
until an official transcript was submitted.  The veteran 
responded by submitting an official transcript, which lists, 
for the Spring 1999 semester, two "D"s, a "C", and a 
"W", for a GPA of 1.33.  In a June 1999 letter, the veteran 
admitted that she had altered her grades and offered several 
reasons why her GPA had dropped below 2.0.  

An October 1998 letter notified the veteran that her case had 
been placed in interrupted status since she filed her notice 
of disagreement, but that she was still eligible for 
employment services while her appeal was pending.  The 
veteran replied that she was interested in employment 
services.  The veteran began working with NESCO with the goal 
of placing her in a job which utilized her skills and 
education.  Personnel at NESCO indicated that the veteran had 
the skills and training to be placed in a position as a 
management trainee.  In a VA Form 119 dated in March 1999, it 
was noted that the veteran secured employment as a 
residential care aid for Hope Enterprises.  Although the job 
was advertised as full time, the veteran elected to work 16 
hours on the weekends so she could continue her education at 
Penn College.  Personnel at NESCO explained that that 
position was probably not compatible with her service-
connected disability, and that the veteran did not complete 
the IWRP.  The veteran stated that no further job placement 
services were needed.  In a March 1999 letter, the VA 
vocational rehabilitation counselor informed the veteran that 
her case was being placed in discontinued status based on her 
refusal to further participate in job placement services.  
Several days later, however, the veteran agreed to resume job 
placement services.  In a July 1999 progress report, NESCO 
indicated that the veteran had been contacted to discuss the 
position of administrative assistant with Family Care for 
Children & Youth.  The veteran related that she had sent her 
resume.  It was further noted that the veteran was informed 
of two additional positions.

II.  Analysis

Initially, the Board notes that the veteran's VA counselor 
indicated that the veteran had requested a change in the 
intermediate objective as opposed to the long-range goal, and 
that a new statement of the case should be issued with 
citation to 38 C.F.R. § 21.94(c).  This provision pertains to 
changing intermediate objectives or services when such change 
is necessary to carry out the statement of the long-range 
goals.  However, the record does not reflect that a statement 
of the case was issued with citation to 38 C.F.R. § 21.94(c).  
Nevertheless, as VA informed the veteran of this regulation, 
the Board finds that she has been given adequate notice of 
the need to submit evidence or argument on that question.  
Therefore, the veteran has not been prejudiced by the Board's 
initial application of 38 C.F.R. § 21.94(c).  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Benefits under Chapter 31, Title 38, United States Code, are 
authorized to provide for all services and assistance 
necessary to enable a veteran with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment.  See 38 U.S.C.A. 
§ 3100.

VA regulations provide that an Individualized Written 
Rehabilitation Plan (IWRP) is to be developed for each 
veteran eligible for rehabilitation services under Chapter 
31.  The intention of the plan is to: (1) provide a structure 
for the VA staff to translate the findings made in the course 
of the initial evaluation into specific rehabilitation goals 
and objective; (2) monitor the veteran's progress in 
achieving the rehabilitation goals established in the plan; 
(3) assure timeliness of assistance by the VA in providing 
services specified in the plan; and (4) evaluate the 
effectiveness of the planning and delivery of rehabilitation 
services.  38 C.F.R. § 21.80.

An IWRP should include several elements.  Each statement of 
long-range goals contained in an IWRP shall include at a 
minimum one vocational goal for a veteran with an employment 
handicap or one vocational goal and, if applicable, one 
independent living goal for a veteran with a serious 
employment handicap.  Intermediate rehabilitation objectives 
are statements of achievement expected of the veteran to 
attain the long-range goal.  38 C.F.R. § 21.84.

Rehabilitation to the point of employability may include the 
services needed to evaluate and improve the veteran's ability 
to undertake training, and train the veteran to the level 
generally recognized as necessary for entry into employment 
in a suitable occupational objective.  Where a particular 
degree is generally necessary for entry into the occupation, 
e.g., an MSW for social work, the veteran shall be trained to 
that level.  38 U.S.C.A. § 3101(5); 38 C.F.R. § 21.72(a).

Under 38 C.F.R. § 21.72(b)(1), VA will provide a veteran who 
has an employment handicap with additional training if the 
amount of training necessary to qualify for employment in a 
particular occupation in a geographical area where the 
veteran lives exceeds the amount needed for employment in 
that occupation.  VA will assist a veteran who has a serious 
employment handicap to train to a higher level than is 
usually required to qualify in a particular occupation, when 
the veteran is preparing for a type of work in which he will 
be at a definite disadvantage in competing with nondisabled 
persons for jobs, and additional training is needed to offset 
that disadvantage, when the number of feasible occupations 
are restricted, and additional training will enhance the 
veteran's employability in one of those occupations, or when 
the number of employment opportunities within feasible 
occupations are restricted.  38 C.F.R. § 21.72(b)(2).  The 
estimated duration of the period of training required to 
complete an original or amended IWRP may be extended when 
necessary.  Authorization of an extension is generally the 
responsibility of the counseling psychologist. 

The veteran is allowed to request a change in the plan at any 
time.  38 C.F.R. § 21.94(a).  However, a change in the 
statement of a long-range goal may only be made following a 
reevaluation of the veteran's rehabilitation program by the 
counseling psychologist.  A change may be made when:

(1) Achievement of the current goal is no longer 
reasonably feasible; or (2) the veteran's circumstances 
have changed or new information has been developed which 
makes rehabilitation more likely if a different long-
range goal is established; and (3) the veteran fully 
participates and concurs in the change.  

38 C.F.R. § 21.94.  

A change in intermediate objectives or services provided 
under the plan may be made by the case manager when such 
change is necessary to carry out the statement of long-range 
goals.  The veteran must concur in the change.  38 C.F.R. 
§ 21.94(c). 

Disagreement with regard to a change (or refusal of a change) 
in the IWRP is appealable to the Board.  38 C.F.R. § 
21.98(d).

In this case, the veteran has obtained her Associate's degree 
in business management.  The record also reflects that NESCO 
was confident that the veteran could be placed in a full-time 
position as a management trainee.  However, the veteran 
elected to work part time as a residential care aid for Hope 
Enterprises so that she could continue her education at Penn 
College.  Therefore, the veteran's failure to meet the goals 
listed in the IWRP is based on her decision not to work full 
time.  

The Board acknowledges the veteran's assertions that a 
bachelor's degree would provide more opportunities in the 
field of business management and offer greater financial 
stability.  However, this argument is not persuasive.  The 
record shows that the veteran has had several opportunities 
to secure full-time employment as a management trainee, all 
of which she has declined.  The Board does not dispute the 
argument that a bachelor's degree would provide more 
opportunities at a more competitive salary.  Nevertheless, 
the need for additional education for advancement is not a 
basis under the regulations for granting extension of her 
IWRP.  Inasmuch as the evidence demonstrates that the veteran 
is capable of achieving the goals of her IWRP, it cannot be 
said that the requested change whether viewed as a long-range 
or intermediate change is warranted.  See 38 C.F.R. § 21.94.  
The evidence demonstrates that the veteran has been trained 
to the level generally recognized as necessary for entry into 
employment in her chosen occupational objective as a 
management trainee and has not demonstrated that she will be 
at a definite disadvantage in competing with nondisabled 
persons for jobs, that the number of feasible occupation are 
restricted, or that the number of employment opportunities 
are restricted; therefore, no further training is necessary.  
See 38 C.F.R. § 21.72.

The Board finds that the decision of the vocational 
rehabilitation counselor is entitled to significant weight in 
this case.  While the veteran has indicated that there are 
advantages to having a bachelor's degree, the evidence is not 
persuasive that the VR&C decision was in error.  It is clear 
that when the veteran's IWRP was originally approved, the 
defined goal was to allow the veteran to obtain a permanent 
position as a management trainee.  The Board notes further 
that although the Chapter 31 provisions of suitable 
employment are subjective, the Board finds that these 
provisions do not require VA to provide unlimited training.  
Moreover, the veteran has submitted no probative evidence 
that, even with advanced training, she could obtain the 
specific employment to which she believes he is entitled.  
The Board finds that, in this case, the veteran simply has 
not demonstrated that the change in her IWRP to permit her to 
pursue a bachelor's degree is necessary to carry out her goal 
of obtaining employment in a managerial trainee position.  

When all the evidence is assembled, a determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
veteran's claim.



ORDER

Entitlement to additional vocational rehabilitation training 
under the provisions of Chapter 31, Title 38, United States 
Code is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

